SULLIVAN, J.
.In the Cuyahoga Common (Pleas, Norah Evans, administratrix, .recovered a judgment from the Northern Ohio Tractión & "Light Co. for $17;500: ¡,t¡asis. Jofe tfip ¡actioin was ¡ the wrongful! dedfch, of one; Clarence Evans,: killed "ad !ai,('fedtíHiS dfcnsibolliáioibbetweeii íait autómo-" bile in which he was riding and an interurbaa passenger car owned and.operated by the Traction Co.
There was paid to said administratrix $17,-517.52 the surplus sum over the judgment being interest from the date judgment was rendered, Dec. 20, 1922 to the date when it was paid, Dec. 26, 1922.
The case was taken up on appeal to the Court of Appeals by the Traction Co. for the purpose of preventing a levy for the difference in interest from the first day of the term in which judgment was rendered to the date of payment. In other words, the question involved was whether interest accrued from the first day of the term, instead of from the date upon which judgment was rendered, a period of about four months.
The injunction of the Traction Co. set forth that “unless defendant be restrained and eli-joined by order of the court, she will attempt by execution and levy or otherwise, to require and compel plaintiff to pay her interest on her judgment from the first day of the term at which it was rendered etc.” The Court held:
1. Under 11656 GC. judgments by confession and judgments rendered at the same term at which the action is begun are the only exceptions to the statute which provides that lands and tenements within the county where judgment is entered shall be bound for its satisfaction from the first day of the term at which it is rendered.
2. The action in the instant case having been begun prior to the commencement of the term at which judgment was rendered, does not come within the exception.
3. Inasmuch as there is statutory authority for interest, 8305 GC., interest is born the moment of default on the part of the judgment debtor.
4. If the judgment werg. to bear interest only from the date of the verdict then there would be a lapse' of interest between the first day of the term and the date of the rendition of the judgment, because juries are universally instructed to figure interest only until the first day of the term.
5. The defendant administratrix is entitled to. a decree in her favor against the Traction Co., and'the motion for judgment on .the pleadings, by it .is hereby’ denied. ■' . ^ 1